                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


In re: HATFIELD, BRITTANY P                            Case No. 18-33737

                                                       Chapter 7
                Debtor(s)
                                                       Judge: JOHN P. GUSTAFSON

                                                       REQUEST FOR NOTICE
                                                       TO FILE CLAIMS



TO THE CLERK, UNITED STATES BANKRUPTCY COURT:

       It appears to the Trustee that there may be assets for distribution in the above-captioned

matter. Please issue notice to creditors to file claims.



                                                       Respectfully submitted,



                                                       /s/Patti Baumgartner-Novak
                                                       Patti Baumgartner-Novak, Trustee


Date: 1/30/19




18-33737-jpg      Doc 15      FILED 01/30/19       ENTERED 01/30/19 13:34:42        Page 1 of 1
